ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 27 August 2021, filed as part of the AFCP 2.0 program. As directed by the amendment: Claims 32, 48, and 50 have been amended, Claims 1-31, 38-43, 49, and 51 have been cancelled, and no claims have been added. 
The amendments to the claims will NOT be entered by the Examiner. The amendments to Claims 32, 48, and 50 substantially alters the scope of the claims, and therefore would raise new issues and require further consideration by the Examiner outside of the time allotted by the AFCP 2.0 program. Furthermore, the amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
Response to Arguments
The Applicant's arguments filed in the After Final Response filed 27 August 2021 have been fully considered.
The Terminal Disclaimer filed 27 August 2021 with respect to US Patent No. 10,278,765 overcomes the previous Double Patenting Rejections of Claims 32-37, 44-48, and 50. 
The Examiner agrees with the Applicant’s arguments (Page 6 of Response) that the amendments to Claims 32, 48, and 50 would overcome the previous 35 USC 103(a) 
However, the amendments to the claims will NOT be entered by the Examiner. The amendments to Claims 32, 48, and 50 substantially alters the scope of the claims, and therefore would raise new issues and require further consideration by the Examiner outside of the time allotted by the AFCP 2.0 program, particularly in view of newly cited prior art below. Furthermore, the amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
Additional prior art is considered relevant to the Applicant’s disclosure:
Edwards et al. (US Publication No. 2003/0153905) discloses a method for treating a lumen wall wherein an energy delivery apparatus comprising an expandable member applies energy to the lumen wall based on a plurality of impedance values (Abstract, Paragraph 0144, 0164, 0170, 0189, 0216, 0234-0235).
Panescu et al. (US Publication No. 2003/0093069) discloses a method of treating a lumen wall wherein an energy delivery apparatus comprising an expandable member applies energy to the wall based on impedance values (Abstract, Paragraph 0353, 0365). 
Werneth et al. (US Publication No. 2006/0106375) discloses a method of treating a lumen wall wherein an energy delivery apparatus comprising an expandable 
In view of the additional references cited above, it is suggested by the Examiner that limitations from Claim 45 be incorporated into the independent Claims 32, 48, and 50, particularly including that the steps of “delivering a pre-treatment energy pulse to the lumen wall; determining at least one initial impedance value using the pre-treatment energy pulse; and determining at least one of the plurality of different set impedance values as a function of the at least one initial impedance value” are performed before the energy application, and further specifying that the impedance values are measured/sensed based on feedback during the energy application. 
It is further noted by the Examiner that Claim 47 depends from Claim 41, which has been cancelled. 
No additional specific arguments were made with respect to the previous 35 USC 103(a) rejections of dependent Claims 33-37 or 44-47. Therefore, Claims 32-37, 44-48, and 50 are rejected as described in the previous Final Rejection Office Action mailed 09 July 2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        

/Eric D. Bertram/Primary Examiner, Art Unit 3792